Citation Nr: 1616178	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  13-15 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable rating for a right hand disability.

2.  Entitlement to a compensable rating for a right foot disability before May 6, 2013, and entitlement to a rating in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to May 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of a VA RO that granted service connection for a right foot disability and a right hand disability, each with a noncompensable evaluation.  A March 2015 rating decision increased the evaluation of the Veteran's right foot disability to 20 percent effective May 6, 2013.  

The issue of entitlement to a compensable rating for a right foot disability before May 6, 2013, and entitlement to a rating in excess of 20 percent thereafter is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the Veteran's October 21, 2015, videoconference hearing, and prior to the promulgation of a decision in the appeal, the Veteran notified the Board that she wished to withdraw her claim of entitlement to a compensable rating for a right hand disability.


CONCLUSION OF LAW

The criteria for withdrawal of the claim of entitlement to a compensable rating for a right hand disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Either the Veteran or her authorized representative may withdraw a claim.  38 C.F.R. § 20.204 (2015). 

During her October 2015 videoconference hearing before the Board, the Veteran indicated that she wished to withdraw her claim of entitlement to a compensable rating for a right hand disability.  The Board finds that the Veteran's statement, once transcribed as part of the record of the hearing, indicates her intention to withdraw the appeal as to this issue and satisfies the requirements for the withdrawal of a substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993) (holding that a statement made during a personal hearing, when later reduced to writing in a transcript, constitutes a notice of disagreement within the meaning of 38 U.S.C.A. § 7105(b)).  Hence, there remains no allegation of error of fact or law for appellate consideration on the claim of entitlement to a compensable rating for a right hand disability.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed.


ORDER

The appeal of the claim of entitlement to a compensable rating for a right hand disability is dismissed.


REMAND

The Veteran's right foot was last examined in February 2015, with an addendum opinion rendered in March 2015.  Since that time, the evidence of record, including the Veteran's statements during her October 2015 hearing before the undersigned, suggests that the Veteran's right foot disability may have worsened since March 2015.  Accordingly, the Veteran should be provided with a new examination on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to address the current severity of her right foot disability.

2.  Then, readjudicate the claim of entitlement to an increased rating for the Veteran's right foot disability.  If any action remains adverse to the Veteran, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


